Citation Nr: 0327915	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a stress fracture of the left foot.

3.  Entitlement to a compensable evaluation for residuals of 
a navicular fracture of the right foot.

4.  Entitlement to service connection for a skin disorder, 
encompassing a boil of the left buttock/low back region, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for a lung nodule, to 
include as due to herbicide exposure.





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This case has since been 
transferred to the Los Angeles, California, RO.

The record reflects that the veteran completed an appeal of 
the Houston RO's February 2001 denial of service connection 
for a skin condition, to include as due to herbicide 
exposure.  In a November 2002 Supplemental Statement of the 
Case, however, the Los Angeles RO characterized this 
disability as a "back condition," while making clear in the 
text of this issuance that the disorder in question concerned 
a boil of the buttocks.  Accordingly, and to avoid further 
confusion, the Board has recharacterized this issue as 
entitlement to service connection for a skin disorder, 
encompassing a boil of the left buttock/low back region, to 
include as due to herbicide exposure.  




REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran requested a VA video conference hearing before a 
Veterans Law Judge.  There is no indication from the claims 
file that he subsequently withdrew this request.

To date, however, the veteran has not been afforded such a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 2002) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.503, 20.702, 
20.704 (2003)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video conference hearing addressing the 
issues on appeal before a Veterans Law 
Judge at the Los Angeles VARO as soon as 
such a hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


